In an action to recover damages for libel, the appeal is from an order denying appellant’s motion (1) to open his default “in permitting” the action “to be struck from the trial calendar” because of his failure to file a statement of readiness on or before October 1, 1957 (Rules App. Div. [2d Dept.], special rule, eff. Jan. 15, 1957) and his failure to procure the restoration of the action to the calendar within one year after the action was thus struck from the calendar, by reason of which the action was deemed abandoned and the complaint dismissed (Rules Civ. Prac., rule 302), and (2) to extend the time within which to file such statement of readiness. Order reversed, without costs, and motion granted; appellant shall, within 10 days after the entry of the order hereon, file a statement of readiness with a certified copy of said order, whereupon the action is to be restored to the Trial Calendar. Appellant’s motion was made about two months after the dismissal of the complaint. The excuse given by him for his failure timely to file a statement of readiness and for his failure to move to procure restoration of the action to the calendar within a year after the action was struck from the calendar was that he was unaware of the requirement of the above-mentioned special rule. Respondent has not shown that its position has been prejudiced. Under the circumstances disclosed in the record, it is our opinion that the Special Term should have exercised its discretion in favor of granting the motion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.